EXHIBIT 21 Subsidiaries of World Acceptance Corporation Corporate Name State of Incorporation World Acceptance Corporation South Carolina World Acceptance Corporation of Alabama Alabama World Finance Corporation of Colorado Colorado World Finance Corporation of Georgia Georgia World Finance Corporation of Illinois Illinois World Finance Corporation of Kentucky Kentucky World Finance Corporation of Louisiana Louisiana World Acceptance Corporation of Missouri (includes Paradata Financial Systems) Missouri World Finance Corporation of New Mexico New Mexico World Acceptance Corporation of Oklahoma, Inc. Oklahoma World Finance Corporation of South Carolina South Carolina WFC of South Carolina, Inc. South Carolina WFC Services, Inc. (SC) South Carolina World Finance Corporation of Tennessee Tennessee WFC Services, Inc. (TN) Tennessee WFC Limited Partnership Texas, but not Inc. World Finance Corporation of Texas Texas World Finance Corporation of Wisconsin Wisconsin WAC Insurance Company, Ltd. Turks & Caicos Islands Servicios World Acceptance Corporation de México, S. de R.L. de C. V. Mexico WAC de México SA de CV, SOFOM, ENR Mexico
